Citation Nr: 0421175	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional brain disability claimed to 
be the result of April 1982 VA surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Navy from August 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision issued 
by the RO in St. Louis, Missouri that denied the appellant's 
claim for benefits pursuant to 38 U.S.C.A. § 1151 based on 
additional brain disability due to surgical treatment 
rendered at a VA hospital in April 1982.

The Board notes that the appellant submitted a claim for 
38 U.S.C.A. § 1151 benefits based on April 1982 VA surgery in 
June 1998.  The RO issued a rating decision in February 2000 
that denied that claim.  As noted in a deferred rating 
decision dated January 31, 2001, the appellant filed a Notice 
of Disagreement with the February 2000 rating on January 17, 
2001.  Thus, the RO should have issued a Statement of the 
Case (SOC) after receipt of the appellant's January 2001 NOD.  
Since that was not done, the February 2000 rating decision 
may not be considered a final adjudication, see 38 C.F.R. 
§§ 20.302, 20.1103 (2000), and the subsequent rating decision 
denials of 38 U.S.C.A. § 1151 benefits that were predicated 
on a finding that no new and material evidence had been 
received to reopen a prior final denial reflect an imprecise 
analysis of the case.  

In March 2004, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of that hearing has been 
associated with the claims file.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As the veteran's 38 U.S.C.A. 
§ 1151 claim was filed in June 1998, after to the effective 
date, the amended provisions must be applied.  VAOPGCPREC 40-
97.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of VA], either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

The appellant contends that he underwent an unnecessary 
surgery for repair of a cerebral aneurysm in a VA hospital in 
April 1982.  He further alleges that he suffered brain damage 
as a result of that surgery, which damage resulted in 
seizures, a stroke, and memory loss.  

The appellant has contended, in an April 2000 letter to the 
RO, and in his Travel Board hearing testimony, for example, 
that the conditions that he claims are a result of the April 
1982 surgery are the very same conditions for which he 
received Social Security disability benefits.  However, the 
RO did not obtain any of the appellant's Social Security 
Administration records.  Nor did the RO afford the appellant 
any medical examination; no competent medical opinion is of 
record as to the issue on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claim and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  
38 C.F.R. § 3.159 (2003).

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
grant of benefits to the appellant, 
including the List of Exhibits associated 
with any SSA Administrative Law Judge 
(ALJ) decision, as well as copies of all 
of the medical records upon which any 
decision concerning the appellant's 
initial or continuing entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

3.  The RO should obtain from the 
appellant the names and addresses of all 
VA and private physicians and/or medical 
facilities that have provided the veteran 
any treatment for his claimed April 1982 
surgery residuals since April 1982, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for a neurology 
examination by a physician with 
appropriate expertise to diagnose any 
existing brain disorder(s) and determine 
the etiology, onset date and severity of 
the disorder(s).  The claims file must be 
made available to the examiner for review 
in connection with the examination.  Any 
special diagnostic studies deemed 
necessary should be performed.  (An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.)  The examiner should 
provide a complete rationale for all 
conclusions reached.

The examiner should furnish opinions 
concerning the following:

(a)  What were the manifestations of 
brain pathology present prior to April 
1982 surgery?

(b)  When was the first 
manifestation of brain pathology?

(c)  Was the April 1982 aneurysm 
surgery unnecessary?  What would have 
been the most likely clinical outcome if 
the surgery had not been performed?

(d)  Did the appellant develop any 
additional currently identifiable 
disabilities due to any VA treatment in 
April of 1982?

Specifically, the examiner should address 
the questions of:
(i.)  whether the appellant's 
aneurysm was properly diagnosed; 
(ii.)  whether the development of 
seizures or any other chronic residual of 
the surgery was due to the course of VA 
treatment the appellant received or due 
to the lack of proper treatment; and
(iii.)  whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination.  It should 
also be noted whether any disability was 
the result of an event not reasonably 
foreseeable.  

(The examiner should identify the 
information on which she/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
examiner should so indicate.)

5.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's 38 U.S.C.A. 
§ 1151 claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

